          Case 3:18-cv-05431-VC Document 94 Filed 11/08/19 Page 1 of 4




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


    NICHOLAS K. VIEIRA,                             Case No. 18-cv-05431-VC
                 Plaintiff,
                                                    ORDER GRANTING IN PART AND
          v.                                        DENYING IN PART THE
                                                    DEFENDANTS’ MOTIONS FOR
    COUNTY OF SACRAMENTO, et al.,                   SUMMARY JUDGMENT
                 Defendants.                        Re: Dkt. Nos. 69, 70



       1. The County has moved for summary judgment on Vieira’s section 1983 excessive-

force claim. But Vieira no longer has a section 1983 claim against the County. The Court ruled at

the pleading stage that Vieira failed to adequately municipal liability under Monell v. New York

City Department of Social Services, 436 U.S. 658 (1978). See Dkt. No. 42. In response, Vieira

dropped his Monell claim rather than attempting to add allegations to support one. Indeed,

Vieira’s counsel confirmed at oral argument that he was no longer pursuing a Monell claim

against the County. But this is the only way the County could have been liable under section

1983 for Zalec’s conduct, because it is black-letter law that there is no respondeat superior

liability for municipalities under section 1983. Therefore, there was no need for the County to

move for summary judgment on the section 1983 claim based on Heck v. Humphrey, 512 U.S.

477 (1994), or based on the idea that Zalec didn’t act under color of law; it defeated this claim

long ago. The County’s motion on the section 1983 excessive-force claim is denied as moot.1

1
 If the motion were not moot, the County would be entitled to summary judgment on the section
1983 excessive force claim for the first reason discussed in Section 2. Because the County is also
entitled to summary judgment on the battery claims, it has now defeated all remaining claims by
Vieira; judgment will be entered in the County’s favor at the close of the case.
           Case 3:18-cv-05431-VC Document 94 Filed 11/08/19 Page 2 of 4




       2. Zalec’s motion for summary judgment on the section 1983 claim for excessive force is

granted for two independent reasons. First, there is no evidence from which a rational jury could

conclude that Zalec’s use of force was under color of law. The test Vieira urges the Court to

apply requires, among other things, that Zalec’s “pretense of acting in the performance of his

duties must have had the purpose and effect of influencing the behavior of others.” Opposition at

20, Dkt. No. 82 (citing Van Ort v. Estate of Stanewich, 92 F.3d 831, 839–40 (9th Cir. 1996)).

There is no evidence (indeed no allegation) that Zalec used his authority to influence anyone’s

behavior in furtherance of his effort to use force on Vieira. Instead, Vieira merely alleges that

Zalec invoked his authority as an off-duty sheriff’s deputy after the use of force had ended.

Unlike Anderson v. Warner, 451 F. 3d. 1063, 1069 (9th Cir. 2006), where the off-duty officer

invoked his authority to prevent bystanders from interfering with his efforts to use force on his

victim, no reasonable jury could find that the shooting was “made possible only because the

wrongdoer is clothed with the authority of state law.” West v. Atkins, 487 U.S. 42, 49 (1988).2

       Second, even if Zalec had acted under color of law, he would be entitled to qualified

immunity. Considering the facts in a light most favorable to Vieira, Zalec’s experience was as

follows: (i) he was an off-duty sheriff’s deputy; (ii) he picked up his girlfriend; (iii) they were

followed and accosted by her angry and jealous ex-boyfriend; (iv) after a drawn-out

confrontation on the roads while they were driving, their cars collided; (v) the ex-boyfriend came

out of his car holding a 16-inch metal-tipped wooden stick called a “tire buddy”; and (vi) for this

incident, the ex-boyfriend pleaded no contest in state court to brandishing a weapon and to

stalking Zalec and his girlfriend. On these highly unusual facts, it would not be clear to every

reasonable officer that it would violate the Fourth Amendment to respond to the ex-boyfriend

holding the tire buddy by using his personal revolver to defend himself. Nelson v. City of Davis,

2
 Perhaps it would have been a closer question had Vieira asserted a different theory for why
Zalec acted under color of law—namely, that Zalec decided, before he shot Vieira, that he
needed to use his authority as a sheriff’s deputy to place Vieira under arrest. That way, Zalec’s
use of force would be “in some way related to the performance of his official duties.” Van Ort,
92 F.3d at 838. But Vieira has not asserted that theory, much less cited any case law or record
evidence in support of it. He has thus forfeited any such argument.


                                                  2
          Case 3:18-cv-05431-VC Document 94 Filed 11/08/19 Page 3 of 4




685 F.3d 867, 883 (9th Cir. 2012), in which campus police shot an unarmed partygoer with a

pepperball, and the other cases cited by Vieira are too far off point to support his contention that

his rights were clearly established at the time of the incident. See Kisela v. Hughes, 138 S. Ct.

1148, 1153–54 (2018). To be sure, a plaintiff does not need to cite cases with nearly identical

fact patterns to defeat qualified immunity, but it’s not enough for a plaintiff to invoke the general

Fourth Amendment prohibition on the use of unreasonable force, which is essentially all Vieira

does here.3

       3. The County’s motion for summary judgment on the state-law claims is granted because

the County is not liable for Zalec’s conduct in this incident. To be sure, the County would be

liable in respondeat superior for the state-law claims if Zalec were acting in the course and scope

of his employment. Cal. Gov’t Code § 815.2. But just as Zalec was not acting under color of law,

there is no evidence from which a jury could conclude that the off-duty confrontation took place

in the course and scope of his employment. See Van Ort, 92 F.3d at 840. Indeed, counsel for

Vieira appeared to volunteer this point at oral argument.

       4. Zalec’s motion for summary judgment on the state-law claims is granted in part and

denied in part. It is granted on the negligence claims, because any reasonable juror would be

compelled to conclude that the harm to Vieira was proximately caused by his own criminal

conduct. Cal. Civ. Code § 3333.3. If you angrily confront your ex-girlfriend and her new

boyfriend and engage in a drawn-out confrontation with them on the roads, to the point that you

have committed the crimes of stalking and brandishing, it is foreseeable that they might use force

on you—even force that is exceeds what is permissible for self-defense. See Espinosa v.

Kirkwood, 185 Cal. App. 4th 1269, 1274–75 (2010).

       But the motion is denied on the battery claims. Zalec does not dispute that he could be

found to have committed battery if the jury credited Vieira’s testimony about the circumstances


3
  In light of this ruling on color of law and qualified immunity, there is no need to decide
whether the section 1983 claim is barred by Heck, although it does not appear barred, at least on
this incomplete record.


                                                  3
          Case 3:18-cv-05431-VC Document 94 Filed 11/08/19 Page 4 of 4




in which Zalec clipped him with the truck and later shot him in the arm. Instead, Zalec makes

two arguments: (i) that Vieira failed to present his claim about being clipped by the truck to the

County along with his other claims under the California Tort Claims Act; and (ii) that both

battery claims are barred by the state-law analogue to Heck recognized in Yount v. City of

Sacramento, 43 Cal. 4th 885, 902 (2008). On the first point, Zalec cannot benefit from Vieira’s

failure to present the truck-based claim to the County, because Zalec was not acting within the

course and scope of his duties. Cal. Gov’t Code § 950.2. On the second point, Zalec has not

shown that a jury finding for Vieira on the battery claims would necessarily call into question the

validity of Vieira’s state-court convictions. On Vieira’s version of the facts, he might have

committed those crimes but still been on the wrong end of a decision by Zalec to use more force

than was reasonably necessary to defend himself. See Smith v. City of Hemet, 394 F.3d 689, 696

(9th Cir. 2005) (en banc).

       IT IS SO ORDERED.

Dated: November 8, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 4
